Citation Nr: 1608745	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-23 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for an injury to the extrinsic muscles (Group I) of the right shoulder.

2.  Entitlement to a compensable rating for an injury to intrinsic muscles (Group X) of the left foot.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 1995.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied increased rating claims for extrinsic muscles of shoulder and intrinsic muscles of the foot.   

In September 2015, the Veteran presented testimony in a central office hearing before the undersigned.

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran testified at his September 2015 hearing that he had to change jobs because of his service-connected disabilities and that he now worked less than twenty hours per week, and that he would probably have to stop working completely soon.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claims and has accordingly listed the raised TDIU claim as an issue.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

First, the Veteran testified at his hearing in September 2015 that he was attending the VA Goose Creek Clinic at the Joint Base Charleston-Weapons Station, where he saw a Dr. V.M.  He also stated he had just started seeing a Dr. G., a foot specialist.  The Veteran also submitted documents from a Dr. D.G. from August 2014 and may have visited this clinician since then.  Upon remand, any available outstanding records from the VAMC and these private clinicians should be obtained.  

At his September 2015 hearing, the Veteran testified that regarding his right shoulder, he did not have full range of motion and cannot raise his right arm to his shoulder.  Regarding his foot, he testified that he had flare ups that would last for days with symptoms including a swollen foot that would cause him to lose balance and fall.  He also stated that he never told his prior VA examiner that he was able to run, and that he is in fact not able to run.  

The Veteran also submitted August 2014 private treatment records from a Dr. D.G. noting that the Veteran's abduction of the right shoulder was limited to 90 degrees, and that he had pain on motion of his left ankle with strength of 4/5.  In light of the Veteran's assertions that the disabilities are worse than they were at the time of his last VA examinations, he is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Inform the Veteran concerning how he can substantiate his claim for an increased rating on the basis of TDIU.  Request that he complete and return a TDIU claim form and then conduct any development that is warranted.

2.  Obtain any outstanding updated VAMC treatment records, including records from Dr. V.M. of the Goose Creek Clinic at the Joint Base Charleston-Weapons Station.

3.  Obtain any outstanding relevant private treatment records, specifically from a Dr. G., foot specialist, and Dr. D.G. of Roper St. Francis Physician Partners.  See September 2015 hearing.  

4.  Obtain a copy of the Veteran's Vocational Rehabilitation folder as such is relevant to the TDIU matter.

5.  The Veteran should be scheduled for a VA medical examination for opinions as to the current nature and extent of his service-connected right shoulder disability. The electronic claims file, including this Remand, must be reviewed in conjunction with the examination.

The examiner should identify all present manifestations of the service-connected disability.  The examiner should address whether the osteoarthritis noted on a February 2011 MRI is a manifestation of the service-connected muscle injury or a progression thereof.  

Complete range of motion studies must be provided with discussion as to any additional limitation of motion due to pain, weakness, fatigability, and incoordination or pain on movement of a joint, including use during flare-ups. 

The examiner should also provide information concerning the functional impairment that results from the disability that may affect the Veteran's ability to function and perform tasks in a work setting. 

6.  The Veteran should be scheduled for a VA medical examination for opinions as to the current nature and extent of his service-connected left foot muscle injury disability.  The electronic claims file, including this Remand, must be reviewed in conjunction with the examination.

The examiner should identify all present manifestations of the service-connected disability.  Complete range of motion studies must be provided with discussion as to any additional limitation of motion due to pain, weakness, fatigability, and incoordination or pain on movement of a joint, including use during flare-ups. 

The examiner should also provide information concerning the functional impairment that results from the disability that may affect the Veteran's ability to function and perform tasks in a work setting. 

7.  Readjudicate the Veteran's claims, including TDIU.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






